    Case: 1:19-cr-00014-MRB Doc #: 36 Filed: 12/26/19 Page: 1 of 6 PAGEID #: 136




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                           :
                                                    :
                       Plaintiff,                   :
                                                    :
       vs.                                          :                 Case No. 1:19CR14
                                                    :
TIMOTHY BRITTON,                                    :                 Judge Barrett
  (Kelvin Sanders)                             :
                                                    :
                       Defendant.                   :


         DEFENDANT’S REPLY TO THE GOVERNMENT’S POST-HEARING BRIEF

    Mr. Britton files this Reply to address the government’s response to his post-hearing brief on

the law governing window tint in Ohio. Because the government’s response is both misleading as

to Mr. Britton’s post-hearing brief and to the actual law, Mr. Britton seeks to clarify so that the

Court may base its decision on accurate information.

    In its response, the government argues that Officer Sarchet had probable cause to pull Mr.

Britton’s car over based on a violation of O.R.C. 4513.241 because of “the sort of tint Officer

Sarchet described on the Defendant’s car in the areas where he described it.” The Court will recall

that Officer Sarchet testified that his understanding of Ohio law was that both the rear and side

windows of a car “cannot block more than 50% of the light coming through” and that an officer

has cause to pull over a motorist if he cannot “make out any person or thing” in a car. 1 (Tr. 19). In

his post-hearing brief, Mr. Britton argued that Officer Sarchet’s understanding of the law was


1
  There is no basis in the law for Officer Sarchet’s understanding as to “any person or thing.”
Presumably, the director of public safety recognized that such a law would lead to an absurd
result, eviscerating the protections of the Fourth Amendment, as it would permit an officer to
pull any car over at any time.
   Case: 1:19-cr-00014-MRB Doc #: 36 Filed: 12/26/19 Page: 2 of 6 PAGEID #: 137




wrong. Britton set forth the controlling law on window-tint, showing that Ohio law does not in fact

restrict the amount of tint on rear and back side windows to any degree.

   Counsel for the government contends that Mr. Britton “misstates the requirements of what

constitutes a violation of [O.R.C. 4513.241] in his brief.” In fact, the opposite is true: Mr. Britton

correctly set forth the state of the law, and the government did not. Rather, the government cited

the section of the statute that directs that rules be established—not the rules themselves—and it

did so out of context, obfuscating the matter. Specifically, the government stated, “This statute

[ORC § 4513.241] prohibits tinted glass “in or on motor vehicle windshield, side windows,

sidewings, and rear windows that prevent a person of normal vision looking into the motor vehicle

from seeing or identifying persons or objects inside the motor vehicle.” (Doc. 35 at 5)

   The government’s selective quote of the statute effects a material omission and leads to the

erroneous position the government asks the Court to adopt. The first clause of section (A), omitted

by the government, makes clear that 4513.241 merely sets forth the scope of potential power

delegated to the director of public safety, who is charged with establishing the rules governing

tinted windows: “The director of public safety, in accordance with Chapter 119, of the Revised

Code, shall adopt rules governing the use of tinted glass…in or on motor vehicle in or on motor

vehicle windshields, side windows, sidewings, and rear windows that prevent a person of normal

vision looking into the motor vehicle from seeing or identifying persons or objects inside the motor

vehicle.” ORC § 4513.241(A) (emphasis supplied).

   The director of public safety followed the mandates of ORC § 4513.241 and set forth the rules

governing tinted windows in Ohio, which, as Mr. Britton correctly observed are governed by ORC

§ 4501-41-03 and do not prohibit the tinting of rear and back side windows. Specifically, ORC §

4501-41, was “adopted pursuant to section 4513.241 of the Revised Code which provides that the
    Case: 1:19-cr-00014-MRB Doc #: 36 Filed: 12/26/19 Page: 3 of 6 PAGEID #: 138




director of public safety shall adopt rules governing the use of transparent, nontransparent,

translucent, and reflectorized materials in or on motor vehicle windshields, side windows,

sidewings, and rear windows that prevent a person of normal vision looking into the motor vehicle

from seeing or identifying persons or objects inside the motor vehicle.” ORC § 4501.41-01.

Subsection 03 of that statute sets out the specifications regarding tinted windows in Ohio, and sub-

subsection (A) prohibits the operation, leasing, or renting of any motor vehicle required to be

registered in Ohio with any “sunscreening material, 2 or other product or material which has the

effect of making the windshield or windows nontransparent or would alter the windows’ color,

increase its reflectively, or reduce its light transmittances, unless the product or material satisfies

one of the following exceptions.” ORC § 4501-41-03(A)(emphasis added).

    Thus, the director of public safety promulgated rules, under the statutory authority of and

amplifying ORC § 4513.241, that prohibit the use of window tint subject to certain exceptions.

Pursuant to the statutory exceptions, tinting is not regulated and is thus permitted when:

              (1) the manufacturer’s tinting is in compliance with FMVSS 205 (ORC § 4501-41-
           03(A)(1));
               (2) sunscreening or other material is “applied to a windshield when used in
           conjunction with the safety glazing material of such window, has a light transmittance
           of not less than seventy percent plus or minus three percent and is not red or yellow in
           color” (ORC § 4501-41-03(A)(2));
               (3) sunscreening or other material is “applied to the side windows to the immediate
           right or left of the driver, so long as such material, when used in conjunction with the
           safety glazing material of such window, has a light transmittance of not less than fifty
           percent plus or minus three percent and is not red or yellow in color” (ORC § 4501-41-
           03(A)(3)); and


2
  Sunscreening material is defined as “products or material, including film, glazing, and
perforated sunscreening, which, when applied to the windshield or windows of a motor vehicle,
reduce the effects of the sun with respect to light reflectance or transmittance.” ORC § 4501-41-
02(B).
    Case: 1:19-cr-00014-MRB Doc #: 36 Filed: 12/26/19 Page: 4 of 6 PAGEID #: 139




               (4) sunscreening or other material is “applied to a window not otherwise listed in
           paragraphs (A)(1) to (A)(3)…except that left and right rear view mirrors are required
           if the sunscreening material is applied to the rear window and the sunscreening
           material, when used in conjunction with the safety glazing material of such window,
           has a light transmittance of not less than fifty percent plus or minus three percent”
           (ORC § 4501-41-03(A)(4)).
    Thus, Ohio does not prohibit the tinting of the rear and side windows (as they are not windows

listed in 1-3 above) described by Officer Sarchet. In fact, the law actually contemplates heavy

tinting of the rear window and merely requires that, if the tinting has a light transmittance of less

than fifty percent, the car have left and right rear-view mirrors.

    As is clear from the statute, and as Mr. Britton correctly observed in his post-hearing brief,
                                                                     3
Officer Sarchet’s understanding of Ohio law is erroneous.                The government’s post-hearing

attempt to rewrite the law to conform with Officer Sarchet’s error should not be countenanced.

This is not a matter of semantics: Mr. Britton’s motion to suppress hinges on this Court’s accurate

understanding of the state of the law at the time Mr. Britton was subjected to a traffic stop.

    The law is clear: a traffic stop based on a vehicle infraction is constitutional only if an officer

has probable cause to conclude that an infraction has occurred or is occurring. Whren v. United

States, 517 U.S. 806 (1996); Gaddis v. Redford Twp., 364 F.3d 763, 771 (6th Cir. 2014). Officer

Sarchet may have believed that the law prohibited rear window tint, supporting his decision to

initiate a traffic stop as he travelled behind Mr. Britton, but because his belief was based on an




3
  As Mr. Britton noted, there is no good faith exception to warrantless stops of vehicles. United
States v. Herrera, 444 F.3d 1238, 1248 (10th Cir. 2006). United States v. Garcia-Garcia, 633 F.3d
608, 612 (7th 2011)(“[W]]hen a police officer mistakenly believes that the law prohibits an act
that is, in fact, perfectly legal, even a good faith belief that the law has been violated will not
support the stop.”) The government did not refute this law—nor could it—but simply reiterated
its erroneous position regarding Ohio’s tint-law.
   Case: 1:19-cr-00014-MRB Doc #: 36 Filed: 12/26/19 Page: 5 of 6 PAGEID #: 140




incorrect understanding of the law, he lacked “probable cause” to pull Mr. Britton’s car over based

on a violation of O.R.C. 4513.241.

    The only issue for the Court is whether a reasonable officer would have concluded that Mr.

Britton was in violation of CMC § 506.80 (turn signal) when he turned from Poplar onto Lynn

Street.

    In sum, and as previously argued in Mr. Britton’s post-hearing brief, Officer Sarchet’s decision

to pull over Mr. Britton was unreasonable. Mr. Britton activated his right turn signal not less than

100 feet before he turned onto Lynn Street. Indeed, the dash-cam video captures his turn signal

already engaged, not only while he’s stopped at the stop sign, but before the stop sign, when the

video begins. No reasonable officer would have pulled Mr. Britton over given the circumstances

depicted on the dash-cam.

    Thus, Mr. Britton’s motion to suppress should be granted.

                                              Respectfully Submitted,


                                              DEBORAH L. WILLIAMS
                                              Federal Public Defender

                                              s/ Karen Savir
                                              Karen Savir (KY92002)
                                              Assistant Federal Public Defender
                                              Chiquita Center
                                              250 E. 5th Street, Suite 350
                                              Cincinnati, Ohio 45202
                                              (513) 929-4834

                                              Attorney for Defendant
                                              Timothy Britton
   Case: 1:19-cr-00014-MRB Doc #: 36 Filed: 12/26/19 Page: 6 of 6 PAGEID #: 141




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the Defendant’s brief was served
electronically upon Ashley Brucato Assistant United States Attorney, Office of the United States
Attorney, 221 E. Fourth St., Suite 400, Cincinnati, Ohio, 45202, this 26th day of December 2019.

                                            /s Karen Savir
                                            Karen Savir (KY92002)
                                            Assistant Federal Public Defender
